EXHIBIT 10.59

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
the 25th day of March, 2002, by and between Zamba Corporation, a Delaware
corporation (the “Company”), and Joseph B. Costello (the “Purchaser”).

 

WHEREAS, the Company owns 2,400,000 shares of Series A preferred stock, $.0001
par value per share (“Zamba’s NextNet Stock”) of NextNet Wireless, Inc., a
Delaware corporation (“NextNet”), which represents approximately 33% of the
outstanding capital stock of NextNet; and

 

WHEREAS, the Purchaser is the Chairman of the Company’s Board of Directors and
the Chairman of NextNet’s Board of Directors, and therefore is thoroughly
familiar with the Company’s and NextNet’s business, financial condition and
prospects; and

 

WHEREAS, pursuant to a Stock Purchase Agreement dated February 26, 2002 (the
“February Stock Purchase Agreement”), the Purchaser has previously agreed to
purchase from the Company and the Company has agreed to sell certain of its
shares of Zamba’s NextNet Stock; and

 

WHEREAS, the Purchaser desires to purchase additional shares (the “Shares”) of
Zamba’s NextNet Stock pursuant to the terms of this Agreement; and

 

WHEREAS, the Purchaser acknowledges that there is no established trading market
or other current valuation for Zamba’s NextNet Stock or the Shares to be issued
hereunder; and

 

WHEREAS, Purchaser agrees that the number of Shares to be issued to the
Purchaser hereunder shall be determined in accordance with the procedures set
forth in Section 1(b) below.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 


1.             PURCHASE AND SALE OF PREFERRED STOCK.  IN CONSIDERATION OF THIS
AGREEMENT, THE COMPANY HEREBY AGREES TO SELL TO THE PURCHASER, AND THE PURCHASER
HEREBY AGREES TO PURCHASE FROM THE COMPANY, THE SHARES IN ACCORDANCE WITH THE
FOLLOWING TERMS:


(A)           PURCHASER AGREES TO PAY TO THE COMPANY AN AGGREGATE PURCHASE PRICE
OF $400,000 (THE “PURCHASE PRICE”) FOR THE SHARES.  PROMPTLY FOLLOWING THE
EXECUTION OF THIS AGREEMENT, THE PURCHASER SHALL PAY THE FULL AMOUNT OF THE
PURCHASE PRICE TO THE COMPANY BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO
AN ACCOUNT DESIGNATED IN WRITING BY THE COMPANY.


(B)           IN ORDER TO DETERMINE THE NUMBER OF SHARES TO BE RECEIVED BY THE
PURCHASER FROM THE COMPANY IN EXCHANGE FOR THE PURCHASE PRICE, THE COMPANY AND
THE

 

--------------------------------------------------------------------------------


Purchaser hereby agree that the number of Shares shall be determined by dividing
the Purchase Price by the price per share of Zamba’s NextNet Stock, with the
price per share determined by the first to occur of the following events:

 


(I)            THE PRICE PER SHARE OF ZAMBA’S NEXTNET STOCK DETERMINED UPON THE
MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ANY
OTHER CHANGE-IN-CONTROL OF NEXTNET IN WHICH NEXTNET IS NOT THE CONTINUING
CORPORATION AFTER SUCH MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OR OTHER SUCH CHANGE-IN-CONTROL;


(II)           THE PRICE PER SHARE OF ZAMBA’S NEXTNET STOCK ESTABLISHED UPON THE
COMPANY’S SALE OF ANY SHARES OF ZAMBA’S NEXTNET STOCK TO ANY THIRD PARTY;


(III)          IF THE EVENTS SPECIFIED IN (I) OR (II)ABOVE HAVE NOT OCCURRED BY
DECEMBER 31, 2002, THE COMPANY AND THE PURCHASER SHALL AGREE TO ENGAGE AN
INDEPENDENT ACCOUNTANT, VALUATION EXPERT OR OTHER ENTITY EXPERIENCED IN THE
VALUATION OF COMPANIES SUBSTANTIALLY SIMILAR TO NEXTNET TO PREPARE A VALUATION
OF ZAMBA’S NEXTNET STOCK, WHICH VALUATION SHALL BE BINDING UPON THE COMPANY AND
THE PURCHASER.


(C)           NOTWITHSTANDING THE FOREGOING, IF THE VALUATION DETERMINED
PURSUANT TO SECTION 1(B) ABOVE WOULD OTHERWISE RESULT IN THE ISSUANCE OF A
GREATER NUMBER OF SHARES OF ZAMBA’S NEXTNET STOCK THAN THE NUMBER OF SHARES OF
ZAMBA’S NEXTNET STOCK THEN OWNED BY THE COMPANY, AFTER SUBTRACTING THE NUMBER OF
SHARES TO BE PROVIDED TO THE PURCHASER PURSUANT TO THE FEBRUARY STOCK PURCHASE
AGREEMENT, THE NUMBER OF SHARES TO BE ISSUED TO THE PURCHASER UNDER THIS
AGREEMENT SHALL BE LIMITED TO THE NUMBER OF SHARES OF ZAMBA’S NEXTNET STOCK THEN
OWNED BY THE COMPANY.


(D)           WITHIN TEN BUSINESS DAYS AFTER THE DETERMINATION OF THE NUMBER OF
SHARES TO BE ISSUED TO THE PURCHASER IN ACCORDANCE WITH THE PROVISIONS SET FORTH
IN SECTION 1(B) ABOVE, THE COMPANY SHALL DELIVER TO NEXTNET A NOTICE PURSUANT TO
THE RIGHT OF FIRST OFFER SET FORTH IN SECTION 1.1 OF THE RIGHT OF FIRST REFUSAL
AGREEMENT (THE “REFUSAL AGREEMENT”) DATED SEPTEMBER 21, 1998 BY AND AMONG ZAMBA
CORPORATION (“ZAMBA”) (FORMERLY KNOWN AS “RACOTEK, INC.”), NEXTNET WIRELESS,
INC. (“NEXTNET”) (FORMERLY KNOWN AS “NEXTNET, INC.”) AND THE HOLDERS OF THE
SERIES B PREFERRED STOCK OF NEXTNET.


(E)           IF NEXTNET ELECTS TO EXERCISE ITS RIGHT OF FIRST REFUSAL PURSUANT
TO SECTION 1(D) ABOVE, THE PURCHASE PRICE SHALL BE REFUNDED TO THE PURCHASER
WITHIN TEN BUSINESS DAYS OF THE COMPANY’S RECEIPT OF FULL PAYMENT FROM NEXTNET
FOR THE SHARES, AND THE PURCHASER SHALL NOT RECEIVE ANY OF THE SHARES.  IF
NEXTNET DECLINES TO EXERCISE ITS RIGHT OF FIRST REFUSAL, THE COMPANY SHALL,
WITHIN TEN BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF NEXTNET’S NOTICE TO
DECLINE ITS RIGHT, NOTIFY EACH INVESTOR IN NEXTNET ELIGIBLE UNDER THE REFUSAL
AGREEMENT OF ITS OPPORTUNITY TO EXERCISE ITS PRO RATA RIGHT OF FIRST REFUSAL
PURSUANT TO THE REFUSAL AGREEMENT.


(F)            IF ANY OF THE ELIGIBLE INVESTORS IN NEXTNET  ELECTS TO EXERCISE
ITS PRO RATA RIGHT OF FIRST REFUSAL PURSUANT TO SECTION 1(E) ABOVE, THE COMPANY
WILL FORWARD TO THE

 

2

--------------------------------------------------------------------------------


 

 

Purchaser the payments the Company receives from such investor(s) within ten
business days of the Company’s receipt of such payment, and the number of Shares
that the Purchaser will receive pursuant to this Agreement shall be reduced on a
pro rata basis.  Within ten business days after the expiration of the investor
refusal period, and subject to the limitations set forth in Section 1(c) above,
the Company shall deliver to the Purchaser a certificate registered in the
Purchaser’s name representing the number of Shares purchased.

 


2.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  AS A MATERIAL
INDUCEMENT FOR THE COMPANY’S ISSUANCE AND SALE OF THE SHARES, THE PURCHASER
REPRESENTS, WARRANTS, COVENANTS AND ACKNOWLEDGES TO THE COMPANY THAT:


(A)           THE PURCHASER UNDERSTANDS THAT THE ISSUANCE OF THE SHARES HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS.  INSTEAD, THE COMPANY IS ISSUING THE
SHARES PURSUANT TO EXEMPTIONS FROM SUCH LAWS AND IN DOING SO IS AND WOULD BE
RELYING ON, AMONG OTHER THINGS, THE PURCHASER’S REPRESENTATIONS, WARRANTIES,
COVENANTS AND ACKNOWLEDGEMENTS CONTAINED HEREIN.


(B)           THE PURCHASER QUALIFIES AS AN “ACCREDITED INVESTOR” AS SUCH TERM
IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT.


(C)           AS THE CHAIRMAN OF THE COMPANY’S AND NEXTNET’S BOARD OF DIRECTORS,
THE PURCHASER HAS DETAILED KNOWLEDGE OF THE COMPANY’S AND NEXTNET’S BUSINESS,
FINANCIAL CONDITION AND PROSPECTS.  IN ADDITION, THE PURCHASER HAS BEEN PROVIDED
WITH OR GIVEN ACCESS TO SUCH ADDITIONAL INFORMATION AS THE PURCHASER HAS
REQUESTED FROM THE COMPANY AND HAS UTILIZED SUCH INFORMATION TO HIS SATISFACTION
FOR THE PURPOSE OF OBTAINING INFORMATION REGARDING THE COMPANY’S AND NEXTNET’S
BUSINESS, FINANCIAL CONDITION AND PROSPECTS.


(D)           THE PURCHASER IS ACQUIRING THE SHARES FOR HIS OWN ACCOUNT, FOR
INVESTMENT PURPOSES ONLY, AND WITHOUT THE INTENTION OF RESELLING OR
REDISTRIBUTING THE SHARES;


(E)           THE PURCHASER IS AWARE THAT, IN THE VIEW OF THE SECURITIES AND
EXCHANGE COMMISSION, A PURCHASE OF THE SHARES WITH AN INTENT TO RESELL BY REASON
OF ANY FORESEEABLE SPECIFIC CONTINGENCY OR ANTICIPATED CHANGE IN MARKET VALUES,
OR ANY CHANGE IN NEXTNET’S CONDITION, OR IN CONNECTION WITH A CONTEMPLATED
LIQUIDATION OR SETTLEMENT OF ANY LOAN OBTAINED FOR THE ACQUISITION OF THE SHARES
AND FOR WHICH THE SHARES WERE PLEDGED, WOULD CONSTITUTE AN INTENT INCONSISTENT
WITH THE FOREGOING REPRESENTATION.


(F)            IF, CONTRARY TO THE PURCHASER’S FOREGOING INTENTIONS, HE SHOULD
LATER DESIRE TO DISPOSE OF OR TRANSFER ANY OF THE SHARES IN ANY MANNER, THE
UNDERSIGNED SHALL NOT DO SO WITHOUT (I) FIRST OBTAINING AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND NEXTNET THAT SUCH PROPOSED DISPOSITION OR
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION PURSUANT TO THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) REGISTERING THE RESALE OF THE
SHARES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

 

3

--------------------------------------------------------------------------------


 


(G)           NEITHER THE COMPANY NOR NEXTNET HAS ANY OBLIGATION TO REGISTER THE
SHARES FOR RESALE UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, OR TO TAKE ANY OTHER ACTION WHICH WOULD FACILITATE THE AVAILABILITY OF
FEDERAL OR STATE REGISTRATION EXEMPTIONS IN CONNECTION WITH ANY RESALE OF THE
SHARES.  ACCORDINGLY, THE PURCHASER MAY BE PROHIBITED BY LAW FROM SELLING OR
OTHERWISE TRANSFERRING OR DISPOSING OF THE SHARES AND MAY HAVE TO BEAR THE
ECONOMIC RISK OF HIS INVESTMENT IN NEXTNET FOR AN INDEFINITE PERIOD.


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  AS A MATERIAL
INDUCEMENT FOR THE PURCHASER’S PURCHASE OF THE SHARES, THE COMPANY REPRESENTS,
WARRANTS, COVENANTS AND ACKNOWLEDGES TO THE PURCHASER THAT:


(A)           THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS
AS NOW BEING CONDUCTED AND PRESENTLY PROPOSED TO BE CONDUCTED.


(B)           THE SHARES ARE BEING TRANSFERRED TO THE PURCHASER FREE AND CLEAR
OF ANY LIENS, ENCUMBRANCES OR OTHER RESTRICTIONS, OTHER THAN RESTRICTIONS ON
TRANSFER IMPOSED BY APPLICABLE SECURITIES LAWS.


4.             MERGER, CONSOLIDATION OR OTHER CHANGE IN CONTROL OF THE COMPANY
OR NEXTNET.


(A)           IF THE COMPANY SHALL AT ANY TIME CONSOLIDATE WITH OR MERGE INTO TO
ANOTHER CORPORATION (WHERE THE COMPANY IS NOT THE CONTINUING CORPORATION AFTER
SUCH MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR
OTHER CHANGE-IN-CONTROL), OR THE COMPANY SHALL SELL, TRANSFER OR LEASE ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, THEN, IN ANY SUCH CASE, THE PURCHASER THEREUPON
(AND THEREAFTER) SHALL CONTINUE TO BE ENTITLED TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND SHALL BE ENTITLED TO RECEIVE THE NUMBER OF SHARES DETERMINED IN
ACCORDANCE WITH SECTION 1(B) ABOVE.


(B)           IF NEXTNET SHALL AT ANY TIME CONSOLIDATE WITH OR MERGE INTO
ANOTHER CORPORATION (WHERE NEXTNET IS NOT THE CONTINUING CORPORATION AFTER SUCH
MERGER, CONSOLIDATION OR OTHER CHANGE-IN-CONTROL), OR NEXTNET SHALL SELL,
TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, THEN, IN ANY SUCH
CASE, THE PURCHASER THEREUPON (AND THEREAFTER) SHALL BE ENTITLED TO RECEIVE THE
NUMBER OF SHARES (OR THE PROCEEDS RESULTING FROM THE SALE OF SUCH SHARES IN
CONNECTION WITH SUCH MERGER, CONSOLIDATION, OR OTHER CHANGE-IN-CONTROL)
DETERMINED IN ACCORDANCE WITH SECTION 1(B)(II) ABOVE.


5.             INSOLVENCY OR BANKRUPTCY OF THE COMPANY OR NEXTNET.  UPON THE
INSOLVENCY OR BANKRUPTCY (WHETHER VOLUNTARY OR INVOLUNTARY) OF THE COMPANY OR
NEXTNET, OR THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE
COMPANY OR NEXTNET OR ANY SUBSTANTIAL PART OF THE COMPANY’S OR NEXTNET’S
PROPERTY, OR ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF THE COMPANY
OR NEXTNET, THE PURCHASER SHALL BE AN UNSECURED GENERAL CREDITOR OF THE COMPANY
OR NEXTNET, AS APPLICABLE, AND SHALL NOT HAVE ANY SECURITY INTEREST OR OTHER
RIGHTS IN CONNECTION WITH THIS AGREEMENT OR THE SHARES PURCHASED HEREUNDER.

 

4

--------------------------------------------------------------------------------


 


6.             MISCELLANEOUS.


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE AGAINST THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


(B)           GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND ENFORCED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MINNESOTA, EXCEPT WITH RESPECT TO ITS RULES RELATING TO CONFLICTS OF LAWS.


(C)           LEGEND.  THE SHARES ISSUED TO THE PURCHASER PURSUANT TO THIS
AGREEMENT SHALL CONTAIN THE FOLLOWING LEGEND:

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.  ACCORDINGLY, THESE SHARES
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT (i) AN OPINION OF
COUNSEL SATISFACTORY TO ZAMBA CORPORATION THAT SUCH SALE, TRANSFER OR OTHER
DISPOSITION MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR (ii) SUCH REGISTRATION.

 


(D)           NOTICES.  ALL NOTICES, CONSENTS, REQUESTS, DEMANDS, INSTRUCTIONS
OR OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DEEMED VALIDLY GIVEN, MADE AND SERVED WHEN (A) DELIVERED PERSONALLY, (B) SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, (C) SENT BY REPUTABLE OVERNIGHT
DELIVERY SERVICE, OR (D) SENT BY TELEPHONIC FACSIMILE TRANSMISSION, AND, PENDING
THE DESIGNATION OF ANOTHER ADDRESS, ADDRESSED AS FOLLOWS:

If to the Company:

 

Zamba Corporation

 

 

3033 Excelsior Blvd., Suite 200

 

 

Minneapolis, Minnesota 55416

 

 

Attn:  Chief Financial Officer

 

 

Fax: (952) 893-3948

 

 

 

If to the Purchaser:

 

Joseph B. Costello

 

 

2880 Lakeside Drive, Suite 250

 

 

Santa Clara, California 95054

 

 

Fax: (408) 727-0235

 


(E)           ENTIRE AGREEMENT AND COUNTERPARTS.  THIS AGREEMENT EVIDENCES THE
ENTIRE AGREEMENT BETWEEN THE COMPANY AND THE PURCHASER RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES IN ALL RESPECTS ANY AND ALL PRIOR ORAL OR WRITTEN
AGREEMENTS OR

 

5

--------------------------------------------------------------------------------


 

understandings.  This Agreement may not be amended or modified, and no
provisions hereof may be waived, except by written instrument signed by both the
Company and the Purchaser.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one Agreement.

 


(F)            HEADINGS.  SECTION HEADINGS USED IN THIS AGREEMENT HAVE NO LEGAL
SIGNIFICANCE AND ARE USED SOLELY FOR CONVENIENCE OF REFERENCE.


(G)           EXPENSES.  EACH PARTY SHALL PAY FOR ITS OWN LEGAL, ACCOUNTING AND
OTHER SIMILAR EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the Company and the Purchaser have executed this
Agreement as of the date set forth in the first paragraph.

 

THE COMPANY: 

 

THE PURCHASER:

 

 

 

 

 

 

 

 

 

ZAMBA CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael H. Carrel

 

/s/ Joseph B. Costello

 

Name:

Michael H. Carrel

 

Joseph B. Costello

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------